DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Statement of substance of the interview and IDS
2.          On September 1, 2022, the Examiner conducted an interview with the Applicant’s representatives listed in the Applicant’s reply filed on 11/11/2022. 
          At the outset, the Examiner described how it would mathematically be impossible to read more than 1000 references currently listed in the IDS based on the examining time given to the Examiner per application. Specifically, the Examiner explained that the examiners are typically given about two to three working days (or 16 to 24 hours total) to complete one application, and this includes reading the Specification, claims, etc. In the instant application, the Examiner noted that there were more than 700 pages to read in the Specification alone, already overburdening the Examiner. 
          Furthermore, since the references in the IDS are deemed relevant to the claimed invention, the examiner further explained that all the pages in each of the references in the IDS are read very carefully, particularly since the references tend to be used in the rejection. However, for the number of references more than 1000 listed in the IDS as in the instant application, it would simply be impossible to read them during the given examining time, as it would take about 40 working days ((assuming five US-PGPUB pages per reference, 1000 words per US-PGPUB page, 250 words per minute average reading time and 8 hours per working day). As such, the Examiner explained that the 37 CFR 1.105 request to the Applicant was therefore reasonable and the information requested was needed to properly determine any patentability of the claimed invention.
          The Examiner then proceeded to provide feedback to the Applicant’s arguments listed in the Interview Agenda, specifically 1) that the filing of the IDS shall not be construed as to be an admission that the information cited in the statement is, or is considered to be material to patentability as defined in 1.56, and 2) the Examiner’s request would be improper due to the fact that the Applicant would be providing an opinion, and not factual information. 
          In response, the Examiner explained that situation 1) would bring ambiguousness to the situation, preventing the Examiner to know which references in the IDS are relevant/not relevant. For instance, out of the 1000 references, how many references are relevant? Are all of the references not relevant? If all of the references in the IDS are not relevant, the Examiner asked why would the Examiner even bother to look at the references in the IDS in the first place. For the situation 2), the Examiner stated that the phrase “information reasonably necessary” under the 37 CFR 1.105 request gave the Examiner a lot of leeway. Furthermore, the Examiner cited the example (L) “comments on a new decision by the Federal Circuit that appears on point”) in MPEP 704.11(a) and explained that said example was an opinion.
          Finally, the Applicant’s representative explained that they didn’t know the content of all the references listed in the IDS (as they were simply acquired from Applicant’s other filed applications), and in response, the Examiner stated that the 37 CFR 1.97 request would then be withdrawn. (Note: The Applicant has filed >600 applications dating back to 1987).
          In the latest response, the Applicant has filed more than 80 references in the IDS, and while preliminary review of the references has been done and stamped as “all references considered”, said references also fall under the 37 CFR 1.97 request.
          In the interest to find the resolution to this IDS problem and to do a proper examination to determine any patentability of the claimed invention, the Examiner now request, under the 37 CFR 1.97, the Applicant to submit a concise summary of each references cited in all the IDS along with the titles (which would all be factual information). As such, the Applicant’s argument is moot. Note that requesting a concise explanation of relevance for proper examination of the patent application for any patentability is not unprecedented. As an example, please see item 3 (reproduced below) under the CFR 1.98 Content of the information disclosure statement. 
    PNG
    media_image1.png
    111
    764
    media_image1.png
    Greyscale

More importantly, the Applicant’s submission of the IDS is improper. Since the Applicants do not seem to know the content of all the references cited in the IDS (but citing them out of abundance regardless), this means that the Applicants do not know the submitted references in the IDS to be material to patentability (which is required). Applicant is advised of 1.56 (reproduced below), that clearly states that the Applicant has the duty of candor and good faith in dealing with the Office, which includes a duty to disclose all information material to patentability. If the Applicant disagrees, please submit the summary of all the references in the IDS as stated above.


    PNG
    media_image2.png
    202
    796
    media_image2.png
    Greyscale

Double Patenting
Although not reiterated here, previous double patenting rejection is maintained in view of Kulkarni as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
          The claim recites “wherein the data collector is configured to store the data collected from the plurality of sensors, collected via the plurality of input channels, on the distributed ledger….based on at least one of: a condition of a network associated with a connection between the API and the distributed ledger….,” but said limitation is merely a genus claim with the original disclosure lacking any further details as to how to store based on at least one of the claimed conditions (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). Looking at the original disclosure, the original disclosure mentions in many paragraphs storing and distributing the collected data to the distributed ledger based on network conditions, but there is no further details as to how to store the collected data based on the said conditions anywhere. As an example. Paragraph [0014] (reproduced below) merely mentions storing and distributing the collected data in the distributed ledger based on the conditions listed without any further details as to how.

    PNG
    media_image3.png
    350
    1153
    media_image3.png
    Greyscale

As other examples, Paragraphs [0043], [00368], [002329], discloses training AI models, Paragraphs [0239], [00377] discloses server portion, coding model, machine learning, and network conditions such as bandwidth, quality of service, etc, but there are no further details in regard how the collected data are stored based on the claimed conditions anywhere. As such, the original disclosure is merely an outlining of goals what the Applicant is trying to achieve (see also In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described; and Fiers, 984 F.2d at 1170, and again in Enzo, 323 F.3d at 968. “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71).
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The claim recites “wherein the data collector is configured to store the data collected from the plurality of sensors, collected via the plurality of input channels, on the distributed ledger….based on at least one of: a condition of a network associated with a connection between the API and the distributed ledger….,” but said limitation is merely a genus claim with the original disclosure lacking any further details as to how to store based on at least one of the claimed conditions.
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al., US-PGPUB 2016/0142868 (hereinafter Kulkarni)

          Regarding Claims 1, 9 and 16. Kulkarni discloses a data collection in an industrial environment, comprising:
a data collector (Fig. 1, cloud server 3000) structured to collect data from a plurality of sensors, the data collector being communicatively coupled to the plurality of sensors via a plurality of input channels, each of the plurality of input channels being connected to a corresponding one of the plurality of sensors (Fig. 1; Paragraphs [0036]; [0167]; [0169], sensors and lead nodes containing sensors, etc); and

a distributed ledger structured to store data collected from the plurality of input channels (Fig. 1, database 3200)

wherein the data collector is configured to store the data collected from the plurality of sensors, collected via the plurality of input channels, on the distributed ledger, via an application programming interface (API) (Paragraph [0186], data from or about the components provided through API), based on at least one of (Claims 9 and 16: optimization of): a network condition of a network associated with a connection between the API and the distributed ledger; an intelligent, remote management of a distribution of the data by the API on the distributed ledger; or a self-organization of the data collector via a data collector application (DCA) storing the collected data via the API on the distributed ledger (Paragraphs [0207]-[0209], cloud directing to read temperature changing with connection state of the sensor peripherals or network condition; Paragraph [0332], increase its frequency of advertisement, beneficial to take rapid measurements, maintain a higher rate of advertisement, etc are optimization of network conditions; Paragraph [0186], data management via the API, and triggering a routine, Paragraph [0188], indicating when the sensor “should” take data collection are also optimization of a network condition. Then storing the data collected accordingly under the above conditions in the database 3200)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9-10, 13, 16-17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn) in view of Kulkarni, US-PGPUB 2016/0142868.

          Regarding Claims 1, 9 and 16. Cohn discloses a monitoring system for data collection in an industrial environment (Abstract; Paragraph [0006]), the system comprising:

a data collector structured to collect data from a plurality of sensors, the data collector being communicatively coupled to a plurality of sensors via a plurality of input channels, each of the plurality of input channels being connected to the corresponding one of plurality of sensors ([0029], plurality of sensors; Paragraph [0053], sensors sent toward ADEPT Washer 402) 

a distributed ledger structured to store data collected from the plurality of input channels (Paragraph [0021]-[0023], memory in ADEPT peer devices to store information, including the collected sensor data; Paragraph [0053], the ADEPT washer is one of the IoT device and it has a storage to store sensed data to determine various status, including when the detergent levels are low, plugged filters, etc. as well file share with other IoT devices. Note that “a distributed ledger” is nothing more than a labeling of a generic storage as it generically store a plurality of collected data, and as such, do not have any patentable weight.), 

wherein the data collector is configured to store data from the plurality of sensors, collected via the plurality of input channels on the distributed ledger via an application programming interface (API) based on at least one of: a condition of a network associated with a connection between the API and the distributed ledger (Paragraph [0049], invocation of API); an intelligent, remote management of a distribution of the data by the API on the distributed ledger; or a self-organization of the data collector via a data collector application (DCA) storing the collected data via the API on he distributed ledger (ADEPT Washer storing or distributing the collected sensed data in its own memory; Paragraph [0003], triggering event, Paragraph [0047], network condition, sense event, including humidity level exceeding and power loss)

Cohn does not disclose the data collector is configured to store data from the plurality of sensors, collected via the plurality of input channels on the distributed ledger via an application programming interface (API)

Kulkarni discloses the data collector is configured to store the data collected from the plurality of sensors, collected via the plurality of input channels, on the distributed ledger, via an application programming interface (API) (Paragraph [0186], data from or about the components provided through API), based on at least one of (Claims 9 and 16: optimization of): a network condition of a network associated with a connection between the API and the distributed ledger; an intelligent, remote management of a distribution of the data by the API on the distributed ledger; or a self-organization of the data collector via a data collector application (DCA) storing the collected data via the API on the distributed ledger (Paragraphs [0207]-[0209], cloud directing to read temperature changing with connection state of the sensor peripherals or network condition; Paragraph [0332], increase its frequency of advertisement, beneficial to take rapid measurements, maintain a higher rate of advertisement, etc are optimization of network conditions; Paragraph [0186], data management via the API, and triggering a routine, Paragraph [0188], indicating when the sensor “should” take data collection are also optimization of a network condition. Then storing the data collected under above conditions in the database 3200)

          At the time of the invention filed, it would have been obvious to use the teaching of Kulkarni in Cohn and have the data collector configured to store data from the plurality of sensors, collected via the plurality of input channels on the distributed ledger via an application programming interface (API) with efficiency and security.

          Regarding Claims 2, 10 and 17. Cohn discloses a data acquisition circuit structured to receive a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one sensor values from the plurality of sensors collected via the plurality of input channels, and wherein the plurality of detection values comprises a detection parameter (Paragraph [0047]; [0053])

          Regarding Claims 5, 13 and 23. Cohn discloses at least one of the plurality of sensors provides at least one of frequency information or vibration information (Paragraph [0003], vibration and frequency are information associated with motion as detected by motion sensor)

          Regarding Claims 6. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to optimize data collection based, at least in part, on the detection parameter (Paragraph [0006] self-servicing; Paragraph [0029], plurality of sensors; Paragraph [0032], optimized wallet, which can process and store distributed transactions)

          Regarding Claims 7. Cohn discloses the distributed ledger is further structured to store a detection parameter comprising at least a portion of data from one of the plurality of sensors (Paragraph [0017]-[0018], distributed file sharing; Paragraph [0019], distributed ledger; Paragraph [0036]-[0039], peer messaging and transfer data/files within the peer network; Paragraph [0053], condition of the washer, as an example)

          Regarding Claim 25. Cohn discloses the network condition comprises quality of environmental conditions (Paragraph [0003], triggering event, Paragraph [0047], triggering event, including humidity level exceeding a threshold, or poor environmental condition, with the threshold designating the degree of environmental condition quality)

Claims 3-4, 8, 11-12, 14-15, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 in view of Kulkarni, US-PGPUB 2016/0142868 as applied to Claims 2, 10 and 17 above and further in view of Reynolds et al., US-PGPUB 2004/0165783 (hereinafter Reynolds)

          Regarding Claims 3, 11, 18-19 and 21. Cohn does not disclose a data analysis circuit structured to analyze the plurality of detection values by evaluating a data handling constraint with respect to the detection parameter, wherein the data handling constraint is associated with at least one of the data collector, at least one of the plurality of input channels, or the data acquisition circuit 

Reynolds discloses evaluating a data handling constraint with respect to the detection parameter, wherein the data handling constraint is associated with at least one of the data collector, at least one of the plurality of input channels, or the data acquisition circuit (Paragraphs [0024]-[0027]; [0030]-[0033]; [0038]; [0076]-[0078], quality against the maximum data rate in a network)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reynolds in Cohn and have a data analysis circuit structured to analyze the plurality of detection values by evaluating a data handling constraint with respect to the detection parameter, wherein the data handling constraint is associated with at least one of the data collector, at least one of the plurality of input channels, or the data acquisition circuit, so as to reduce data degradation and loss.

          Regarding Claims 4, 12 and 20. Reynolds discloses adjusting a data selection parameter to thereby adjust a data volume distributed by the data collector in response to the data handling constraint (Paragraphs [0025]; [0032]-[0034]; [0077]-[0078]; Figs. 1, 2)

          Regarding Claim 22. Reynolds discloses the data handling constraint is a maximum data handling capability (Paragraph [0025], maximum data rate for a network)

          Regarding Claims 8 and 24. Cohn does not disclose a data comprises a data structure supporting at least one of: a haptic interface for data presentation, a heat map interface for data presentation, or an interface that operates with self-organized tuning of an interface layer for data 

Reynolds discloses the data comprises a data structure supporting at least one of: a haptic interface for data presentation, a heat map interface for data presentation, or an interface that operates with self-organized tuning of an interface layer for data presentation (Figs. 1, 2, 4 and 8; Paragraphs [0073]-[0078])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reynolds in Cohn and have a data structure supporting at least one of: a haptic interface for data presentation, a heat map interface for data presentation, or an interface that operates with self-organized tuning of an interface layer for data, so as to reduce data degradation and loss.

          Regarding Claim 14. Reynolds discloses a state information of at least one of: at least one of the plurality of input channels, at least one of the plurality of sources, or the data collector, and adjusting the data selection parameter in response to the anticipated state information.(Paragraphs [0032]-[0034]; [0078]; Figs. 1, 2)

          Regarding Claim 15.  Reynolds discloses anticipating the state information comprises operating a machine learning facility and/or a pattern recognition component to iteratively improve the adjusting the data selection parameter (Paragraphs [0032]-[0034], going through a number of iterations)

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857